DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 March 2021 has been entered.
 	Claims 1-4, 6-8, 11, and 14-16 as amended are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 103
Claims 1-4, 8, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0137029 (“Kubanek”) in view of US 2019/0201878 (“Ren”) and US 5,352,835 (“Dai”).
As to claim 1, Kubanek teaches the production of a supported catalyst having nickel and other metals, including cerium for preparing amines. 
Kubanek teaches that the catalyst may be prepared by impregnating aluminum oxide with metal salt solutions in one or more impregnations (para. 0071), including nitrates. The impregnated catalysts are then calcined (para. 0075), at temperatures between 300 and 800 degrees C (para. 0067). This results in an oxidized catalyst, which can then be reduced by exposing in a hydrogen atmosphere at temperatures up to 400 degrees C, which is the same temperature recited for the second calcining step. As such, Kubanek teaches impregnation of alumina with a solution of metal salts, including nickel and cerium, a first calcination to obtain a catalyst, and a second calcination to reduce the catalyst, and as such, the product of the first calcination is an oxidation state catalyst. 
Kubanek does not teach impregnating alumina by a dropcast step. Dai teaches supported catalysts for amination including nickel salts, and teaches that impregnation of an alumina support can be carried out by adding the solution dropwise to the support, thus dropping the solution on the 
	Kubanek does not teach the recited amounts of nickel ion and cerium ion in the solution used to impregnate the alumina. However, Kubanek does teach that the catalyst produced from the process contains preferably 5 to 35 % by weight of Ni calculated as NiO, (para. 0060), or 3.9 to 28 weight percent nickel, which includes 15 % nickel, and from 0.2 to 5.0 % by weight of cerium calculated as Ce2O3 (para. 0057), or 0.2 to 3.4 % cerium, which overlaps the recited range of cerium. While these concentrations are provided for the end catalyst and not the precursor solution, Ren teaches a similar formation of reduced nickel catalysts on alumina support for amination, and it can be seen that corresponding percentages of metals on impregnated alumina can be obtained from approximately the same concentration of metal in the water, if the aqueous solvent is replaced by weight with the alumina support (see, e.g., example 5, para. 0088, using 12% nickel and 0.1% cerium nitrate solutions to obtain supported catalysts having the corresponding concentrations of those metals). As such, it would be obvious to a person of ordinary skill in the art to provide a precursor solution, including 15 wt % nickel, and a wt % of cerium, including concentrations within the recited range, to provide the same concentrations in the catalyst, as Kubanek teaches concentrations appropriate for amination of polyols, in particular, the amount of cerium is useful in providing better selectivity and service life and process reliability (para. 0033). 
	As to claim 2, as discussed with respect to claim 1, Kubanek teaches impregnation with mixed solutions of metals, including nickel and cerium (para. 0074), including nitrates (para. 0071), and as such, the use of a mixed solution of cerium nitrate and nickel nitrate is contemplated by Kubanek. Moreover, para. 0088, example 5, of Ren shows the use of nickel nitrate and cerium nitrate in the formation of catalysts for amination of alcohols.

	As to claim 4, Kubanek teaches that the calcining is performed at temperatures from 300 to 800 degrees C (para. 0067), and thus, the recited range, being included therein, is an obvious calcination temperature given that Kubanek teaches it is appropriate.
	As to claim 8, Kubanek teaches forming a nickel based catalyst on a support using impregnation, calcination, and reduction, and it is thus presumed that the result is a heterogeneous nickel based catalyst.
	As to claim 11, Kubanek teaches forming a nickel based catalyst on a support using impregnation, calcination, and reduction, including with nickel and cerium oxide and it is thus presumed that the result is a heterogeneous nickel and cerium oxide based catalyst.
	As to claim 14, Kubanek teaches synthesizing amines from corresponding alcohols by reacting the alcohols with hydrogen and a nitrogen compound such as ammonia in the presence of the catalyst (para. 0029). In particular, Kubanek teaches that the process can be used to convert polypropylene glycol to polyetheramine (para. 0182), and as such, the recited process is an obvious end use for the catalyst.
	As to claim 15, Kubanek does not discuss the molar ratio of hydrogen to polyether polyol. However, Ren teaches the use of a molar ratio of hydrogen to polyether polyol (such as polypropylene glycol) ranging from 0.01-1:1 (para. 0054), which overlaps the recited range of 1 to 1.5:1, and as such, the use of ratios, including ratios within the recited range would be obvious given the teaching of Ren.
	As to claim 16, Kubanek teaches using ammonia in a 1.5 to 250 fold excess per mole of alcoholic hydroxyl group (para. 0083), or in the case of the diol polypropylene glycol, a 3 to 500 mole excess of ammonia to polypropylene glycol, which includes the recited molar ratio of 38 to 40.6, and as such, the use of the recited molar ratio is obvious as taught by Kubanek to be an appropriate molar ratio.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0137029 (“Kubanek”) in view of US 2019/0201878 (“Ren”) and US 5,352,835 (“Dai”) as applied to claim 1, further in view of US 2013/0184360 (“Eri”).
As to claims 6 and 7, Kubanek in view of Ren and Dai does not teach the recited passivation process. However, Eri teaches supported active metal catalysts (para. 0003), including those using Ni (para. 0022), and teaches that such catalysts can be passivated for handling, storage, and treatment (abstract). Eri teaches treating the reduced catalyst with air (paras. 0034, 0035), and teaches that the treatment may be carried out in a range of 20 to 300 degrees C (para. 0036), which includes the range of 180 to 220 degrees C of claim 6. As such, it would be obvious to passivate the catalyst of Kubanek in view of Ren and Dai by the procedure of Eri, including in the recited temperature range, in order to improve the handling, storage and treatment.
As to claim 7, Eri teaches the use of nitrogen, in the range of 20 to 300 degrees C (para. 0036), which overlaps the recited range of 200 to 400 degrees C of claim 7. While Eri does not state this is a cooling step, the temperature range includes temperatures below the temperatures for reductive calcination taught by Kubanek (see Ren, para. 0079, and as such, the selection of temperatures cooler than the reduction temperature would be an obvious variation given the temperature ranges taught by Eri.

Response to Arguments
Applicant's arguments filed 8 March 2021 have been fully considered but they are not persuasive. In particular, applicant argues that the claims now require a specific amount of cerium and nickel in the impregnating solution, and that Ren does not meet that limitation. This has been considered, and the prior rejections over Ren in view of Dai have been withdrawn. However, the recited amounts of nickel and cerium are suggested by the end compositions of Kubanek, and new grounds of rejection have been made above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764